DETAILED ACTION

Response to Amendment
1.	The amendment filed on 9/9/22 has been entered.
	Claims 26 and 42 have been amended.
	Claim 40 has been cancelled.
	Claims 26-30, 32-37, 41-44 and newly added claims 45-46 are under consideration.
Response to Arguments
2.	Applicant's arguments filed 9/9/22 have been fully considered. While the art rejection of claim 43 and amended claim 26 is withdrawn making the argument moot, the argument regarding amended claim 42 is not persuasive. Applicant argues that claim 42 is believed to be patentable over Hung because the reference teaches filler particles including aluminum particles, aluminum oxide particles, or silver particles. However, in addition to the filler particles listed by Applicant,  Hung also suggests filler particles 50 including silicon (¶[0026]); hence, the recitation calling for, “… wherein the stiffener includes silicon” is met.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (“Hung”) USPG-Pub 2014/0217575.
Hung discloses in Figs. 4-11A and 15A a semiconductor package comprising: a substrate (element 30/32) having a first surface and a second surface, opposite to the first surface, and including a plurality of pads (unnumbered pads shown in Figs. 4 and 11A) on the first surface thereof; a first semiconductor chip (element 34, ¶[0021]) disposed on the first surface of the substrate and electrically connected to a first group of pads among the plurality of pads; a second semiconductor chip (element 36, ¶[0021]) disposed on the first surface of the substrate, electrically connected to a second group of pads among the plurality of pads; a stiffener (element 40 filled with heavily loaded silicon particles, ¶[0026]) covering at least a portion of an upper surface of the first semiconductor chip, at least a portion of an upper surface of the second semiconductor chip, and a space between the first semiconductor chip and the second semiconductor chip, and having a plate shape; and an encapsulant (element 38 shown in Fig. 4 or element 64 shown Fig. 11A) disposed on the first surface of the substrate and covering at least portions of each of side walls of the first semiconductor chip, the second semiconductor chip, and the stiffener and at least portions of each of the upper surfaces of the first and second semiconductor chips, wherein the encapsulant does not exist between the stiffener, the first and second semiconductor chips in a direction perpendicular to the first surface; and wherein the stiffener includes silicon (¶[0026]).

Allowable Subject Matter
5.	Claims 26-30, 32-37, 41 and 43-46 are allowed. 
6.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (pages 14 and 16, lines 22-24 and 10-13 respectively) filed 9/9/22.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2018/0211929 to Bae teaches semiconductor packaging including an encapsulant and underfill covering a space between a plurality of chips.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893